IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JOSHUA UHRICH,                           :   No. 40 WAP 2017
                                         :
                   Appellant             :   Appeal from the Order of the
                                         :   Commonwealth Court entered July 27,
                                         :   2017 at No. 312 MD 2015.
             v.                          :
                                         :
                                         :
PENNSYLVANIA DEPARTMENT OF               :
CORRECTIONS, ET AL.,                     :
                                         :
                   Appellee              :


                                    ORDER


PER CURIAM
     AND NOW, this 19th day of June, 2018, the order of the Commonwealth Court is

hereby AFFIRMED.